Citation Nr: 0944752	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in August 2009.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right ankle disability is not related to active 
military service.


CONCLUSION OF LAW

The Veteran does not have a right ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2007 and June 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the Board notes that when 
records in government custody are lost or destroyed, VA has a 
heightened duty to consider the benefit of doubt doctrine, to 
assist the claimant in developing the claim, and to explain 
its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
In this case, the record contains a January 2007 Memorandum 
stating that a determination had been made that the service 
treatment records (STRs) were unavailable for review, and 
that all efforts to obtain the STRs had been exhausted and 
further attempts to obtain the records were futile.  As such, 
VA has a heightened duty to assist the Veteran in developing 
his claim.

In this case, as just noted, the RO attempted to obtain the 
Veteran's service treatment records (STRs) but was 
unsuccessful.  However, the RO obtained the Veteran's VA 
records, and provided an examination, which included a 
medical opinion.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as the 
examination was predicated on the available information from 
the Veteran's period of service, and considered all of the 
pertinent evidence of record, including the VA records, and 
the Veteran's lay statements regarding continuity of 
symptomatology since service, and a post-service ankle 
injury.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Veteran states that he twisted his right ankle when he 
was shoved around in a shower by other service members which 
resulted in him hitting and injuring his ankle on a ledge 
surrounding the shower.  He noted that he was sent to the 
medic and told not to march on his ankle for five days.  The 
Veteran stated that despite being told by the medics not to 
march on his ankle, he was forced to march anyway, further 
damaging his right ankle.  The Veteran asserts that his ankle 
has bothered him ever since the in-service incident.  The 
Veteran has also described a more recent ankle injury which 
occurred approximately two years prior to his March 2009 
examination, noting that his right ankle pain has grown worse 
since the more recent injury.  He described an incident where 
he was walking down the street, his leg gave way and he fell, 
injuring his right ankle.  See March 2009 VA examination and 
August 2009 Board Hearing.

Here, the Veteran is currently diagnosed with a right ankle 
sprain with functional instability.  An x-ray of the right 
ankle taken in 2009 revealed no acute injuries, but found 
evidence of a small calcaneal spur and extensive arterial 
vascular calcifications.  See March 2009 VA examination.  
Further, although the STRs are unavailable for review, (see 
January 2007 Memorandum), the Veteran submitted a Limited 
Duty excuse form from Sheppard Air Force Base dated in June 
1966 which shows that the Veteran was excused from marching 
and heavy duty for five days due to a sprained ankle.  There 
are no other service records available to assess the 
chronicity of the Veteran's right ankle disability while in 
service.  Regarding continuity of symptomatology immediately 
following discharge, the Board notes that the Veteran stated 
during his 2009 Board hearing that he had experienced 
problems with his right ankle ever since his discharge from 
the military, and at his March 2009 VA examination, the 
Veteran noted that he had experienced right ankle pain ever 
since the in-service incident.  However, the medical evidence 
is inconsistent with the Veteran's contention regarding 
continuity of right ankle symptomatology since discharge.  
Initially, the Board finds it significant that the record 
contains progress notes from the Battle Creek and Memphis VA 
medical centers (VAMCs) dated from May 1994 through August 
1995, and from June 2006 through February 2007, noting 
treatment for several different physical disabilities; 
however, no complaint or treatment related to the Veteran's 
right ankle was noted.  In this case, a November 1995 VA 
General Medical Examination is the earliest documented date 
in the record where the Veteran even mentioned that he 
sustained an ankle sprain while he was in service.  Although 
he mentioned the in-service right ankle sprain, he did not 
describe then-current ankle symptoms at the 1995 examination, 
and a section of the examination entitled current complaints 
listed his only complaint as "pain in his hands."  The 
examiner mentioned a questionable sprain of the left ankle, 
but did not note any current disability involving the right 
ankle.  Further, the Veteran filed a claim in November 1994 
for diabetes, a back disability, a chronic sinus condition, 
and a psychiatric disability, but did not file a claim for a 
right ankle disability at that time.  Lastly, the record does 
not establish a definite diagnosis of a right ankle sprain 
until the Veteran's March 2009 VA examination.  

The Board finds the lack of documentation of any complaints 
or treatment related to the right ankle until the Veteran's 
March 2009 VA examination significant, especially because he 
was receiving treatment for other physical disabilities at VA 
facilities, but he never complained of ankle problems.  
Therefore, after weighing the Veteran's lay statements 
regarding continuity of right ankle symptomatology since 
discharge against the other evidence of record, including no 
documented treatment for decades after discharge, and 
evidence of a post-service ankle injury only two years before 
the first evidence in the record of a diagnosis of a right 
ankle disability (March 2009), the Board finds that the 
Veteran's statement that he experienced ankle problems since 
service is not supported by, and is inconsistent with the 
greater weight of the evidence.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Regarding a nexus to military service, the March 2009 VA 
examiner, J.L., M.D., opined that it was less likely than not 
that the Veteran's current right ankle disability was a 
direct result of his active duty service.  The examiner 
explained that although the Veteran complained of a right 
ankle injury during service in 1966, and this injury was 
documented in the claims file, Dr. L. noted that he did not 
see any comment regarding instability of the ankle at that 
time.  Further, Dr. L. noted that he did not see any 
anterolateral ankle complaints for years and years after 
discharge.  The examiner stated that although the Veteran had 
recently sought treatment due to increased pain, he had a 
fall about two years earlier, which the Veteran specifically 
described as an incident involving anterolateral ankle pain.  

In summary, Dr. L. concluded that given the fact that the 
Veteran had a new ankle injury two years earlier from a fall, 
and had a very minor ankle injury during active duty, and he 
had a relatively benign examination today, he believed that 
more likely than not, the Veteran currently had a right ankle 
sprain that had not been sufficiently rehabbed from his more 
recent fall two years earlier, rather than his in-service 
injury.  In forming his opinion, the examiner considered the 
Veteran's lay statements regarding continuity of 
symptomatology since discharge, and the Veteran's comments 
regarding his more recent ankle injury.  Dr. L.'s opinion 
remains uncontradicted by any other probative medical 
evidence.  

Although the Board has taken into consideration the Veteran's 
assertion that he has dealt with right ankle symptoms since 
his in-service injury, after weighing all the information and 
evidence of record, the Board finds that the lack of 
documented complaints or a diagnosis of a right ankle 
disability until decades after discharge, in addition to the 
March 2009 VA examiner's opinion that the Veteran's current 
right ankle disability is not likely related to service but 
rather to a more recent injury, taken together, are more 
persuasive that the Veteran's statements regarding continuity 
of right ankle symptoms since discharge. 

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for a right ankle 
disability is not warranted.  In deciding this issue the 
Board has considered the provisions of 38 U.S.C.A. § 5107 
(benefit of the doubt).  Under the benefit-of-the-doubt 
standard, when a Veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that a preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.


ORDER

Service connection for a right ankle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


